Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Edgard Cruz Baez, M.D.,
(NPI: 1225014434),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-11-799
Decision No. CR2483

Date: January 6, 2012

DECISION

On June 21, 2002, Petitioner, Edgard Cruz Baez, M.D., was convicted of conspiracy to
defraud the United States through solicitation and receipt of kickbacks in relation to
Medicare referrals. Based on that conviction, the Centers for Medicare and Medicaid
Services (CMS) has denied his request to enroll in the Medicare program as a supplier of
services. Petitioner appeals. For the reasons set forth below, I find that the statute and
regulations authorize CMS to deny Petitioner Baez’s enrollment application. I therefore
affirm CMS’s determination.

Background

CMS, acting on behalf of the Secretary of Health and Human Services, may deny a
provider’s or supplier’s enrollment in the Medicare program if, within the preceding ten
years, he was convicted of a felony offense that CMS “has determined to be detrimental
to the best interests of the program and its beneficiaries.” 42 C.F.R. § 424.530(a)(3); see
Social Security Act (Act) §§ 1842 (h)(8) (authorizing the Secretary to deny enrollment to
a physician who has been convicted of a felony offense that the Secretary has determined
is “detrimental to the best interests of the program or program beneficiaries”) and
1866(b)(2)(D) (authorizing the Secretary to deny enrollment after she ascertains that the
provider has been convicted of a felony that she “determines is detrimental to the best
interests of the program or program beneficiaries”). Offenses for which billing privileges
may be denied include financial crimes such as “extortion, embezzlement, income tax
evasion, insurance fraud, and other similar crimes,” as well as any felonies “outlined in
section 1128 of the Act.” 42 C.F.R. § 424.530(a)(3)(i)(B), (a)(3)(i)(D). Among the
crimes outlined in section 1128 are “‘program-related” crimes, i.e., offenses related to the
delivery of an item or service under Medicare or a state health care program (Medicaid).
Act § 1128(a)(1).

Here, initially and on reconsideration, the Medicare contractor, First Coast Service
Options, Inc., denied Petitioner Baez’s application for enrollment in the Medicare
program. CMS Exs. 16, 18. Petitioner timely filed this appeal. The parties agree that no
material facts are in dispute and have filed cross-motions for summary judgment. Each
party has submitted a supporting brief (CMS Br.; P. Br.). CMS submitted nineteen
exhibits (CMS Exs. 1-19).

Discussion

CMS may deny Petitioner enrollment in the Medicare program because,
within the last ten years, he was convicted of conspiracy to defraud the
United States, a felony detrimental to the best interests of the Medicare
program.

On June 21, 2002, Petitioner pled guilty and was convicted on one count of conspiracy to
defraud the United States through the solicitation and receipt of kickbacks in relation to
Medicare referrals (18 U.S.C. § 371), a class D felony. Edgar Cruz Baez, M.D., DAB
CR1140 (2004) at 2; CMS Ex. | at 2. Inasmuch as Petitioner conspired to defraud
Medicare, which is, after all, an insurance program, his crime — insurance fraud —
appears to be among those explicitly listed in 42 C.F.R. § 424.530(a)(3)(i)(B).
Inexplicably, however, CMS says that the crime is not listed in the regulation. Instead,
citing Ahmed v. Sebelius, 710 F. Supp. 167, 174 (D. Mass. 2010), in which the physician
was convicted of obstruction of a criminal investigation of health care offenses, and
Fayad v. Sebelius, 2011 WL 1120036 (E.D. Mich., March 25, 2011), in which the
physician falsified immigration forms, CMS argues that, so long as the crime is “similar
enough” to the financial crimes listed in the regulation, it can reasonably be considered
detrimental to the best interest of the Medicare program. CMS Br. at 8. CMS is correct
that the regulation broadly interprets the term “financial crime” to include any offense
similar to those listed. Here, if not explicitly listed in the regulation, Petitioner’s crime is
as “similar” to insurance fraud as possible and must reasonably be considered detrimental
to the best interests of the Medicare program.

'T make this one finding of fact/conclusion of law to support my decision.
In any event, even if Petitioner’s crime were not a “financial crime” within the meaning
of section 424.530, he was convicted of a felony that is also an offense “outlined in
section 1128 of the Act.” See Edgar Cruz Baez, M.D., DAB CR1140 at 2(finding that
Petitioner’s conviction “falls squarely within the ambit of section 1128(a)(1)”). So,
without regard to whether his crime falls under section (a)(3)(i)(B), CMS has the
authority to deny his enrollment under section (a)(3)(i)(D).

Thus, under the plain language of the regulations, CMS may deny Petitioner’s Medicare
enrollment and I need look no further into the underlying rationale for its actions.
Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512 (1994); Christensen v. Harris
County, 529 U.S. 576, 583 (2000); and In re: SEALED CASE, 237 F.3d 657, 669 (D.C.
Cir. 2001).

Petitioner nevertheless argues that CMS may not deny him enrollment because he
committed only one felony. According to Petitioner, section 424.530 “clearly states that
the minimum ten year ban applies only in cases where the provider has had a prior
conviction, meaning that it applies to providers that have had a second conviction. . . .”
P. Br. at 2. Petitioner simply misreads the regulation, which says nothing about prior
convictions or multiple convictions; the regulation says “convicted of a Federal or State
felony offense.””

Petitioner also faults CMS for failing to “weigh” the severity of his offense. As I have
explained in earlier decisions, I have no authority to interject myself into the
discretionary enforcement processes of the agency component to which the discretion to
act has been explicitly granted. Jason Bellak, M.D., DAB CR1680 at 3 (2007)(citing
Wayne E. Imber, M.D., DAB No. 1740 (2000)); Brier Oak Terrace Care Ctr., DAB No.
1798 (2001). Once I find a legal and factual basis for denying Petitioner’s enrollment, I

m “without jurisdiction to evaluate on any basis whatsoever the propriety of [CMS’s]
exercise of discretion in deciding to proceed... .”. Michael J. Rosen, M.D., DAB
CR1566 (2007); cf: Puget Sound Behavioral Health, DAB No. 1944 at 15-16 (2004),
aff'd County of Pierce, d/b/a/ Puget Sound Behavioral Health v. Leavitt, D.C., No. CV-
04-02308-JLR (2007) (finding where regulation uses permissive rather than mandatory
language, ALJ had no authority to compel CMS to exercise its discretion). I thus decline
to review the manner in which CMS opted to exercise its discretion.

? Petitioner may have confused these provider/supplier enrollment regulations with the
Inspector General’s regulations governing mandatory exclusions from Medicare and state
healthcare programs. The Inspector General excludes from program participation those
convicted of certain criminal offenses. The minimum length of exclusion is generally
five years, but, if an individual has been convicted “on one other occasion of one or more
offenses” for which an exclusion is warranted, the period of exclusion must be for at least
ten years. 42 C.F.R. § 1001.201(d).
Conclusion

Because Petitioner was convicted of felony conspiracy to defraud the Medicare program,
CMS may deny his Medicare enrollment. I therefore deny Petitioner’s motion for
summary judgment and grant CMS’s motion for summary judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

